Citation Nr: 0501604	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  98-18 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from actions by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  See Board's March 2003 
remand and August 2004 decision/remand for detailed 
procedural histories.  A hearing before a hearing officer was 
held at the RO in December 1998.  The Board granted a motion 
by the veteran to advance his appeal on the Board's docket.


FINDING OF FACT

The veteran's right ear hearing acuity is no worse than Level 
VII; his left ear hearing acuity is no worse than level VIII.  


CONCLUSION OF LAW

A rating in excess of 40 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Tables, VI, VIA, VII, Diagnostic Code 
(Code) 6100; 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.

The veteran was informed of the bases for the rating 
increase, from 30 to 40 percent, in an August 2001 rating 
decision and in an August 2001 supplemental statement of the 
case (SSOC).  He had previously been informed why the rating 
assigned for his bilateral hearing loss was reduced from 50 
percent to 30 percent in August 1998.  Effective June 10, 
1999 the schedular criteria for rating hearing impairment 
were revised.  The RO informed the veteran of this in August 
2001.  See SSOC.  A letter of October 2001 informed him of 
the VCAA and of what type of evidence was needed to establish 
entitlement to an increased rating.  The letter also advised 
the veteran that evidence received within a year would be 
considered.  A SSOC in September 2004 properly advised him of 
what was specifically needed to establish a higher rating for 
hearing loss and of his and VA's respective responsibilities 
in claims development.  The September 2004 SSOC also provided 
citations for the VCAA.  

While VCAA notice did not precede the initial adjudication of 
this matter, the instant claim has been readjudicated after 
the notice was given; notice obviously was not possible prior 
to enactment of the VCAA.  As to notice content, the 
September 2004 SSOC (at page 2) advised him to "provide any 
evidence in [his] possession that pertains" to his claim.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," several audiological 
evaluations (VA and VA fee-basis), most recently in December 
2002, are on file.  The veteran has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

Service records reflect that bilateral deafness, conductive 
type, was diagnosed at the time of the veteran's February 
1946 service separation examination.  
On VA fee-basis audiological evaluation in January 2000, the 
veteran mentioned that loud and high-pitched voices adversely 
affected him.  He noted that he was fitted for hearing aids 
about eight or nine years earlier.  Audiometry revealed that 
puretone thresholds (in decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
85
70
80
90
LEFT
 
95
75
90
90

The average puretone thresholds were 81.25 decibels, right 
ear, and 87.5 decibels, left ear.  Speech audiometry revealed 
that speech recognition ability was 72 percent in the right 
ear and 84 percent in the left ear.  Bilateral severe mixed 
hearing loss was diagnosed.  

On VA audiological evaluation in December 2002, it was noted 
that the veteran wore binaural hearing aids.  Puretone 
thresholds were:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
80
80
80
85
LEFT
 
70
65
65
75

Average puretone thresholds were 81 decibels, right ear, and 
69 decibels, left ear.  Speech recognition ability was 94 
percent for the right ear and 92 percent for the left ear.  
Moderate to severe mixed hearing loss was diagnosed.  Speech 
discrimination was reported to be within normal limits.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  For hearing impairment, disability 
ratings are derived by a mechanical application of VA's 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998) & (2004).  To evaluate the 
degree of disability for bilateral service-connected hearing 
loss, the Rating Schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Under 
the revised criteria, where there is an exceptional pattern 
of hearing impairment, a rating based on puretone thresholds 
alone may be assigned.  38 C.F.R. § 4.86(b).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  




Analysis

A 40 percent rating has been assigned for the veteran's 
bilateral hearing loss apparently based on findings that 
January 2000 audiometry showed and exceptional pattern of 
hearing, and that rating based on puretone thresholds alone 
(as authorized by 38 C.F.R. § 4.86 , and applying 38 C.F.R. 
§ 4.85, Table VIA) established that he had level VII hearing 
in the right ear and level VIII hearing in the left ear, 
warranting a 40 percent rating under 38 C.F.R. § 4.85, Table 
VII.  Rating the January 2000 audiometry based on puretone 
thresholds and speech discrimination would have established 
level VI hearing in the right ear and level IV hearing in the 
left ear (warranting only a 20 percent rating under Table 
VII).  

Audiometry in December 2002 showed a lower average puretone 
threshold in the left ear and better discrimination in both 
ears, which would have warranted a reduced rating.  The RO 
has clearly applied the criteria most advantageous to the 
veteran (Table VIA) to the audiometry most advantageous to 
him (that in January 2000).  See Lendenmann, supra.  The 
preponderance of the evidence is clearly against the 
veteran's claim.  Hence, it must be denied.  


ORDER

A rating in excess of 40 percent for bilateral hearing loss 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


